DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
1.	Claims 1-5, 8-14 and 16-17 are currently pending
Claims 6-7 and 15 are cancelled.
Claim Objections
2.  	Claim 8 is objected to, because of the following informalities: 
The claim shows to be (Currently Amended) but it is presented in (Original)
Correction is recommended
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-5, 8-14 and 16-17, have been considered but are moot in view of the new ground(s) of rejection.
	The amendment changed the scope of the claim where the claimed determination of a degree of danger which is dependent on the differential of the first and second and second and third reflection intensities, therefore determining the finality of the Office action.
	A new search and consideration has been performed disclosing the representative art to Reinpoldt (US 2014/0028457).
	Applicant’s representative is encouraged to contact the Office with matter deemed to advance the prosecution.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-5, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Andrey Kuznetsov et al., (hereinafter Kuznetsov) (US 9,282,258) in view of Michael Reinpoldt et al., (hereinafter  Reinpoldt) (US 2014/0028457).
Re Claim 1. (Currently Amended) Kuznetsov discloses, a system comprising: 
a first antenna configured to sequentially irradiate (antenna array of emitters 2 in Fig.1, 8, 9 Col.6 Lin.35-45, sequentially emitting microwave rays, MW in a scanning mode over the target person Col.2 Lin.66-67and Fig.1, using 1mm - 30mm wavelengths microwave range as obviated by the wider encompassed range of 1mm to 20cm of emitted rays of unit 2 over a first area 15 and a second area 16 of a target- Col.4 Lin.1-5 at different positions, per Fig.5-7 Col.8 Lin.63-68, or Col.10 Lin.1-18 Fig.8) (i) a first electromagnetic wave of a wavelength of 1 mm to 30 mm to a first position, (ii) a second electromagnetic wave of a wavelength of 1 mm to 30 mm to a second position different from the first position, and (iii) a third electromagnetic wave of a wavelength of 1 mm to 30 mm to a third position different from the first position and the second position, the first position, the second position, and the third position being respective different positions along a scanning line in [[an]] a first area of at least one of a target person [[or]] and a belonging of the target person (and sequentially emitting microwave rays, MW in a scanning mode over the target person Col.2 Lin.66-67and Fig.1); and 
first processor circuitry (a DSP processing unit 5 Col.3 Lin.6, 15 Fig.1) configured to: 
obtain a first reflection intensity of the first electromagnetic wave on the first position, 
obtain a second reflection intensity of the second electromagnetic wave on the second position, 
obtain a third reflection intensity of the third electromagnetic wave on the third position (the Active Microwave Device (MD) scans the space with microwave reflected waves from a multitude of emitters 2, Fig.1 the measurements being repeated continuously Id. sequentially between reflected first and second boundaries allowing the generation of 3D microwave images, Col.3 Lin.38-56, hence being implicitly obvious that the same process is repeated between the second and third reflected intensities redundantly to the end of the scanning range), and 
determine a degree of danger relating to a possibility that the target person possesses a dangerous article, based on a difference between the first reflection intensity and the second reflection intensity and a difference between the second reflection intensity and the third reflection intensity (being obvious that determining the degree of danger is based on the difference in intensity of the received reflected rays based on the dielectric constant of the detected materials, from a first and a second boundaries Fig.2 and 3a, Col.3 Lin.24-45).
However while Kuznetsov teaches about determining a danger by detecting a concealed weapon on the target, he does not expressly teach that the degree of danger is determined from the difference in the reflected intensities between the first and second and second and third received from the scanned sequence,
The art to Reinpoldt teaches this limitation in a real-time threat detection system to, determine a degree of danger relating to a possibility that the target person possesses a dangerous article, based on a difference between the first reflection intensity and the second reflection intensity and a difference between the second reflection intensity and the third reflection intensity (scanning a target i.e., in a sequential pattern for a concealed object Par.[0030] by determining a probability of detection (Pd) Par.[0037],[0086], by emitting millimeter wave Par.[0148]-[0149] with high probability of detection and ranking the level of danger of the target automatically or by human analysis by analyzing the contrast changes of the received intensity levels by computing a “threat level” in reference to a predetermined degree of contrast e.g., the contrast being obviated by a difference in intensity at different points of the image, per Par.[0177]-[0179]).
In consideration to the Kuznetsov teachings of determining the degree of danger is based on the difference in intensity of the received reflected rays based on the dielectric constant of the detected materials, from a first and a second boundaries, the ordinary skilled in the art would have found obvious to search for methods that estimate the level of danger as those disclosed in the analogous art to Reinpoldt, by which combination a better interpretation of data received is made available for analysis with improved detection of the obscured object and location on the body Par.[0104], thus proving the combination predictable.
Re Claim 2. (Original) Kuznetsov and Reinpoldt disclose, the system of claim 1, 
Kuznetsov teaches about, wherein the first processor circuitry is further configured to output information indicating whether further inspection of the target person is required or not based on the degree of danger (a first detection of the hazardous object is performed in public areas, Abstract and an automatic alarm is sent for all the inspection area by a primary stand-off detection of dangerous objects then a detection of a singled out target and performing a secondary inspection, Col.10 Lin.35-68 also by performing inspection on multiple targets, Col.5 Lin.30-31 then the  AMD isolates the target Col.5 Lin.24-26).  
	Reinpoldt also teaches about (triggering a moderate alarm Par.[0145] upon which determining the selecting the target for isolated and enhance the detection based on degree of danger evaluated, Par.[0146] and resulting in lower false alarm probability Par.[0148]). 

Re Claim 3. (Original) Kuznetsov and Reinpoldt disclose, the system of claim 1, 
Kuznetsov teaches about, wherein the degree of danger comprises information indicating whether or not the target person possesses the dangerous article, or information indicating a degree that the target person possesses the dangerous article(a degree of the danger is indicated by the dielectric constant of the object, as differentiated by specificity of dielectric materials, Col.5 Lin.34-37).   
	Reinpoldt also teaches about (displaying a threat detection information, Par.[0098]).

Re Claim 4. (Currently Amended) Kuznetsov and Reinpoldt disclose, the system of claim 1, further comprising: 
Kuznetsov teaches about, a camera configured to capture an image, wherein the first processor circuitry is configured to (a cameras 7 and 8, Col.3 Lin.13 Fig.1, 4); 

detect the first area in the image, detect the first position, the second position, and the third position, and 
output an instruction to the first antenna to irradiate the first first position, the second electromagnetic wave to the second position, and the third electromagnetic wave to the third position (cameras are synchronized in the image capturing Fig. 5-11, with the microwave emitters 2, by the DSP processor, Col.3 Lin.14-23 and Col.4 Lin.49, Col.5 Lin.66, Fig.1, 4).  
Reinpoldt also teaches about the system having a camera working integral with the sensors  (Par.[0124], [0140]).

Re Claim 5. (Currently Amended) Kuznetsov and Reinpoldt disclose, the system of claim 4, 
Kuznetsov teaches about, wherein the first processor circuitry is configured to detect, as the first area, an area of a body of the target person (the target is detected in a “walk-through” condition obviously captured at least at two positions, Col.9 Lin.16-31).   

Claims 6 and 7 (Canceled).  

Re Claim 10. (Currently Amended) An inspection system comprising: Kuznetsov and Reinpoldt disclose, the system of claim 1; a second antenna configured to irradiate at least four electromagnetic waves each of a wavelength of 1 mm to 30 mm to at least four respective positions in a second area of the at least one of the target person and the belonging of the target person; and [[a]] second processor circuitry configured to obtain intensitiesResponse to Office ActionPage 5Serial Number: 16/807,354 of the at least four electromagnetic waves on the at least four respective positions, with the second antenna at a second place different from a first place of the target person (this claim is obviated functionally and structurally by claim 1, where one or multiple parts operate similarly with identical results).  

	Re Claim 11. (Currently Amended) This claim represents the method implemented by the inspection system of claim 1 hence it is rejected under the same evidentiary premises mutatis mutandis.
 
Re Claim 12. (Currently Amended) This claim represents the method implemented by the system of claim 2, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 13. (Currently Amended) This claim represents the method implemented by the system of claim 4, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 14. (Currently Amended) This claim represents the method implemented by the system of claim 5, hence it is rejected under the same evidentiary premise mutatis mutandis.

Claim 15. (Canceled)

Re Claim 16. (Currently Amended) This claim represents the method implemented by the system of claim 8, hence it is rejected under the same evidentiary premise mutatis mutandis.
  
5.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Kuznetsov and Reinpoldt in view of Michael Barnes et al., (hereinafter Barnes) (US 2009/0318815).
Re Claim 8. (Currently Amended) Kuznetsov and Reinpoldt disclose, the system of claim 1, 
Reinpoldt teaches about, wherein the first processor circuitry is configured to determine the degree of danger by using machine learning (the degree of danger is determined at the detection security system through system training, e.g., machine learning, Par.[0030]). 

Also, Barnes teaches about, wherein the first processor circuitry is configured to determine the degree of danger by using machine 25learning (using machine learning in decision making, Par.[0012],[0233]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the advantage of using machine learning and training the system to classify data captured from the target and according to the complex detected reflected spectral data in Kuznetsov and Reinpoldt to apply known techniques of machine training and decision taking algorithms used by machine learning systems as revealed in Barnes, with the captured advantages specified at Par.[0303], by which the combined art would have been predictable.    

6.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being obvious over Kuznetsov and Reinpoldt in view of Amit Steinberg et al., (hereinafter Steinberg) (US 2020/0249324) in lieu of PCT/IB2018/001156.

Re Claim 9. (Currently Amended) Kuznetsov and Reinpoldt disclose, the system of claim 1, but they do not expressly teach about the system where the scanner mirror emits in a fan shaped form, further comprising: 
Steinberg teaches this feature, a scanning mechanism configured to move the first antenna along [[a]] the line, or rotate the first antenna to change an irradiation direction of the first [[or]] electromagnetic wave, the second electromagnetic wave, and the third electromagnetic wave in a fan shape (a scanning mechanism rotating the emitter to radiate in a fan shaped pattern, Fig.1A, e.g., plurality of scans of a field of view, Fig.15, ).  
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention to consider the advantage of using machine learning and training the system to classify data captured from the target and according to the complex detected reflected spectral data in Kuznetsov and Reinpoldt to apply a known technique of scanning a field of view in a fan pattern as revealed in Steinberg, seeking the same advantages specified at Par.[0195], by using a multiple scans, by which the combined arts would have been predictable.   
Re Claim 17. This claim represents the method implemented by the system of claim 9, hence it is rejected under the same evidentiary premise mutatis mutandis.
 

Conclusion
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/